Citation Nr: 0944377	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming. 

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in October 2009 and 
a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, claimed as entitlement to 
service connection for a bipolar disorder.  

The Veteran currently has a diagnosis of bipolar disorder, 
adult attention deficit hyperactivity disorder (ADHD), and 
substance abuse disorder.  While the Veteran has testified 
that he has had psychological problems since childhood, there 
is some evidence of record to suggest that any pre-existing 
psychiatric condition was aggravated by his military service.

The Veteran has submitted a detailed statement of traumatic 
incidents that he asserts he experienced while on active 
duty.  While it is unlikely that most of these alleged 
incidents can be corroborated, the Veteran's service 
treatment records show that he sought treatment for 
depression on at least one occasion and on several occasions 
sought treatment for abdominal pain which was attributed to 
anxiety, suggesting that the Veteran was under stress during 
his military service.  

While in August 2005 the Veteran's treating psychologist, Dr. 
J.R., reported that he did not see a connection between the 
Veteran's psychiatric problems and his military service, 
after reviewing the Veteran's service treatment records he 
concluded in July 2006 that "it seems probable that [the 
Veteran] is currently experiencing a continuation of the same 
mood problems" he experienced in service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Here, as there is at least some evidence suggesting a 
relationship between the Veteran's military service and his 
current acquired psychiatric disability, a remand is 
necessary to afford the Veteran a VA examination.  The 
examiner is asked to render an opinion as to whether it is at 
least as likely as not (fifty percent or greater) that the 
Veteran's acquired psychiatric disability, to include bipolar 
disorder, had onset in service, was aggravated by the 
Veteran's military service, or is otherwise related to the 
Veteran's active military service.  

Next, the Board observes that at his October 2009 hearing, 
the Veteran stated he initially received psychiatric 
treatment by a Dr. Robinette White, a private psychiatrist.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  As Dr. White's psychiatric treatment records of the 
Veteran are potentially relelvant to his claim, they must be 
obtained prior to any adjudication by the Board.  However, 
the Veteran is put on notice that because such records are 
private, and VA may not obtain them without his expressed 
written consent, his cooperation is required for this 
development to be afforded him.  In the alternative, the 
Veteran retains the right to obtain such evidence and submit 
it to VA directly.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
he provide contact information and written 
authorization for VA to obtain his 
treatment records from Dr. Robinette 
White.  If he fails to respond, that fact 
must be noted for the record.  In the 
alternative, inform the Veteran that such 
evidence is potentially relevant to his 
claim, and he may obtain and submit it on 
his own behalf.

2.  The RO should schedule the Veteran for 
a VA examination conducted by a medical 
expert in psychiatric disabilities.  The 
examiner should note any functional 
impairment caused by the Veteran's 
psychiatric disability or disabilities, 
including a full description of the 
effects of any such disability upon his 
ordinary activities, if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that any 
current psychiatric disability had its 
onset in service or was caused or 
aggravated by his active service (that is, 
any pre-existing disability increased in 
severity beyond the natural progression of 
the disorder).

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of any additional evidence added 
to the record.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

